             Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 1 of 10




                         UNITED STATES DISTRICT COURT 
                         FOR THE DISTRICT OF COLUMBIA 
                                                   
                                                   
KARZAN SALIH MOHAMMED SHAREEF​(A# 206 985                
764),                                                    
                                                         
   4420 South Atherton Dr., Apt 24                       
   Salt Lake City, Utah 84123                               Case No. 1:18-cv-2948 
 
  Plaintiff, 
 
vs. 
 
KIRSTJEN NIELSEN​, in her official capacity as 
Secretary of the Department of Homeland Security, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
L. FRANCIS CISSNA​,​ in his official capacity as 
Director of U.S. Citizenship and Immigration 
Services;  
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
MARIE HUMMERT​, in her official capacity as Director 
of the Houston Asylum Office, U.S. Citizenship and 
Immigration Services; 
 
Serve: Ms. Marie Hummert 
       Houston Asylum Office 
       16630 Imperial Valley Dr.  
       Suite 200 
       Houston, TX 77060 
 
and 
 
MATTHEW G. WHITAKER​,​ in his official capacity as 
Acting Attorney General of the United States. 
                 Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 2 of 10



 
Serve: Matthew G. Whitaker, Acting Attorney 
General 
       U.S. Department of Justice 
       950 Pennsylvania Ave., N.W. 
       Washington, D.C. 20530 
 
  Defendants. 
 
                                        COMPLAINT 

            Plaintiff  Karzan  Salih  Mohammed  Shareef  (“Mr.  Shareef”  or  “Plaintiff”)  asserts  his  cause  of 

action  against  Defendants  Kirstjen  Nielsen,  L.  Francis  Cissna,  Marie  Hummert,  and  Matthew 

Whitaker in their official capacities as follows: 

                                        JURISDICTION AND VENUE 

            1.      This  is  a  civil  action  brought  to  compel  Defendants,  and  those  acting  under  them,  to 

adjudicate  Plaintiff’s  long  pending  Application  for  Asylum  and  for  Withholding  of  Removal  (Form 

I-589).  

            2.      As  the  Defendants  have  failed  to  undertake  their  mandatory  duty to render a decision 

on  this  Application  after  an  extreme  delay  of more than four years, Plaintiff seeks a writ of mandamus 

from  this  Honorable  Court  compelling  Defendants  to  adjudicate  Plaintiff’s  Application.  28  U.S.C. § 

1361 (West 2010). 

            3.      Further,  Plaintiff  seeks  to  compel  Defendants  to  adjudicate the Application, pursuant 

to  the  Administrative  Procedures  Act  (“APA”)  because  Defendants  have  “unlawfully  withheld  or 

unreasonably delayed” the adjudication of this Application. 5 U.S.C. § 706(1) (West 2010).  

            4.      The  jurisdiction  of  this  Court  is  invoked  pursuant to 8 U.S.C. § 1447(b) (West 2010), 

28 U.S.C. § 1361 (West 2010) and 28 U.S.C. § 1331 (West 2010).  
                 Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 3 of 10



           5.     Venue is properly in this Court because each of the Defendants maintain offices in this 

district.  Plaintiff’s asylum application is currently pending in the Houston Asylum Office.  Therefore, 

venue is proper under 28 U.S.C. § 1391(e)(2) (West 2010).  

                                                    PARTIES 
 
           6.     Plaintiff Karzan Shareef (“Plaintiff” or “Mr. Shareef”) is a citizen of Iraq. 

           7.     Mr. Shareef is from an autonomous region in northern Iraq known as Iraqi Kurdistan.  

           8.     Mr.  Shareef  is  a  law-abiding  resident  of  the  United  States  who  is  in  the  process  of 

applying for asylum in the United States. 

           9.     Mr. Shareef resides in Salt Lake City, Utah. 

           10.    In October of 2014, Mr. Shareef filed an application for asylum. 

           11.    At  the  time  of  filing  of  his  asylum  application,  Plaintiff  was  residing  in  Carbondale, 

Illinois.   

           12.    Mr. Shareef successfully completed his biometrics subsequent to filing his application. 

           13.    Mr.  Shareef  successfully  completed  a  Change  of  Address  upon  moving  to  Utah,  and 

his  asylum  application  was  transferred  from  the  Chicago  Asylum  Office  to  the  Houston  Asylum 

Office. 

           14.    Since then, the Defendants have taken no action on the pending asylum application. 

           15.    Defendant  Kirstjen  Nielsen,  the  Secretary  of  the  DHS,  is  the  highest  ranking  official 

within  the  DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible  for  the 

implementation  of  the  Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the 

INA”),  and  for  ensuring  compliance  with  applicable  federal  law,  including  the  Administrative 
                 Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 4 of 10



Procedures  Act  (hereinafter  sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official 

capacity as an agent of the government of the United States. 

           16.    Defendant  L.  Francis  Cissna  is  the  Director  of  the  USCIS  and  is  sued  only  in  his 

official  capacity,  as  well  as his successors and assigns. The USCIS is headquartered at 20 Massachusetts 

Avenue,  N.W.,  Washington,  DC  20529.  The  USCIS  is  assigned  the  task  of  adjudicating  applications 

for  asylum  status  under  §  245  of  the  Immigration  and  Nationality  Act  (INA),  8  U.S.C. § 1255 (West 

2010). 

           17.    Defendant  Marie Hummert is the Director of the USCIS Houston Asylum Office and 

she  is  sued  only  in  her  official  capacity,  as  well  as  her  successors  and  assign.  The  Houston  Asylum 

Office is located at 16630 Imperial Valley Dr., Suite 200, Houston, TX 77060. 

           18.    Defendant  Matthew  Whitaker  is  the  Acting  Attorney  General  of  the  United  States 

who  is  sued  only  in  his  official  capacity,  as  well  as  his  successors  and  assigns.  The  Department  of 

Justice is headquartered at 950 Pennsylvania Avenue, NW, Washington, D.C. 20530. 

           19.    The  USCIS,  through  the  Houston  Asylum  Office,  has  a  mandatory  duty  to  act  on 

applications for asylum within a reasonable period of time.  

           20.    The  Houston  Asylum  Office  is  responsible  for  claims  of  asylum  filed by people living 

in Salt Lake City, UT, including Plaintiff.  Plaintiff moved from Carbondale, Illinois to Salt Lake City, 

Utah,  and,  upon  information  and  belief,  his  case  is  currently  being  held  at  the  Houston  Asylum 

Office. 

                                             ASYLUM PROCESS 

           21.    Federal  immigration law allows persons who are physically present in the United States 

to apply for asylum, withholding of removal and protection under the Convention against Torture. 
               Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 5 of 10



         22.      To  prevail  on  an  asylum  claim,  an  applicant  must  demonstrate  that she cannot return 

to  her  country  of  origin  “because  of  persecution  or  a  well-founded  fear  of  persecution  on  account of 

race,  religion,  nationality,  membership  in  a  particular  social  group,  or  political  opinion.”  8  U.S.C.  § 

1101(a)(42)(A); see also 8 U.S.C. § 1158(b)(1)(A).  

         23.      Those who are granted asylum in the United States may not be removed to the country 

in which they face persecution. 8 U.S.C. § 1158(c)(1)(A). 

         24.      In addition, asylees may file a petition to accord their spouse and/or children derivative 

asylum status. 8 C.F.R. § 208.21(a).  

         25.      After  they  have  held  that  status  for  at  least  one  year,  asylees  may  adjust  their  status  to 

that of a lawful permanent resident. 8 U.S.C. § 1159(b). 

         26.      After  an  asylum  case  is  filed,  the  proposed  beneficiary  is  fingerprinted  and  a 

background check is completed. 

         27.      The  asylum  applicant  is  eventually  scheduled  for  an  interview  by  the  responsible 

asylum office. 

         28.      A  decision  is  then  rendered  on  whether  the  person  has  a  credible  fear  of  persecution 

and asylum is accordingly granted or denied. 

                                   PLAINTIFF’S ASYLUM CASE 
                                   UNREASONABLY DELAYED 
                                                     
         29.      On  or  about  October  09,  2014,  Plaintiff  filed  his  I-589  application  for  asylum, 

withholding  and  CAT  protection  with  the  Defendants.  USCIS  sent  a  receipt  notice  on  the  case  to 

Plaintiff after assigning a case number, Receipt Number ​ZCH1400044220​. 
              Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 6 of 10



        30.      The  basis  of  Mr.  Shareef’s  asylum  case  is  political  opinion  though  his  work  as  an 

interpreter  and  translator  with  multi-national  military  forces  in  Iraq,  which  makes  him  the  target  of 

extremist groups throughout the country. 

        31.      As  part  of  the  application  process,  USCIS  obtained  Plaintiff’s  fingerprints  and 

conducted a background check. 

        32.      Mr. Shareef subsequently moved from Carbondale, Illinois to Salt Lake City, Utah.  

        33.      On  or  about  July  14,  2016,  Plaintiff’s  case  was  transferred  from  the Chicago Asylum 

office  to the Houston Asylum Office, which has jurisdiction over asylum cases in Salt Lake City, Utah, 

which is where Mr. Shareef currently resides.  

        34.      USCIS  has  not  decided  Plaintiff’s  asylum  case, even though more than four years have 

passed since he filed his application. 

        35.      Further,  USCIS  has  not  scheduled  an  interview  for  Plaintiff,  even  though  more  than 

four years have passed since he filed his application. 

        36.      Plaintiff  has  made  numerous  attempts  to  contact  USCIS  to  find  out  the  status  of  his 

Application, but to no avail. 

        37.      As  of  the  date  of  this  Complaint,  Plaintiff  has  not  received  information  as  to  if  or 

when the I-589 application would be adjudicated.   

        38.      Plaintiff  seeks  only  what  the  law  provides,  which  is  a  final  decision  on  his  asylum 

application within the reasonable timelines required by law.  

        39.      Plaintiff  is  unable  to  resolve  this  matter  through administrative channels or otherwise, 

and  mandamus  and  APA  relief  are  the  only  viable  means  of  obtaining  the  adjudication  of  Plaintiff’s 

pending matters.  
                   Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 7 of 10



             40.    Plaintiff  has  made  numerous  InfoPass  appointments  at  USCIS  to  find  out  what  has 

happened to his case.   

             41.    Plaintiff  has  called  the  1-800  number  and  spoken  to  supervisors  but  has  received  no 

relief.   

             42.    Plaintiff  has  routinely  contacted  USCIS  and  both  the  Chicago  Asylum  office  and the 

Houston Asylum Office, which oversees applications in Plaintiff’s home town of Salt Lake City, Utah, 

but no movement has occurred. 

             43.    Plaintiff  has  also  sought  the  intercession  of  senators  in  Utah,  but  this  too has resulted 

in  no  decision  by  the  Salt  Lake  City  office  following  the  transfer  of  the  case  to  the  Houston  Asylum 

Office. 

             44.    Plaintiff  has  been  contacting  the  USCIS  office and elected representatives on a regular 

basis  for  four  years  in  an  attempt  to  have  their  case  adjudicated.  This  includes  sending letters, calling, 

and  going  to  the  offices  in  person.  In  addition  to  USCIS  officials,  Plaintiff  has  reached  out  to  his 

senator, his ombudsman, and the White House.  

             45.    Plaintiffs  numerous  efforts  have  been  to  no  avail.  Defendants’  delay  in  adjudicating 

Plaintiff’s  I-589  Application  is  unreasonable  in  relation  to  their  stated  processing  times  for  like 

applications.  

             46.    The  APA  provides  a  remedy  to  “compel  agency  action  unlawfully  withheld  or 

unreasonably delayed.” 5 U.S.C. § 706(l) (West 2010).  

             47.    Mandamus  is  a  remedy  available  for  extreme  agency  delay  where  the  agency  has  not 

performed a mandatory action. 28 U.S.C. § 1361 (West 2010).  
               Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 8 of 10



         48.      Defendants  have  unreasonably  delayed  and  failed  to  perform  a  mandatory  action  in 

adjudicating Plaintiff’s application. 

         49.      Defendants  owe  Plaintiff  the  duty  to  act  upon  his  application  for  asylum  and  have 

unreasonably failed to perform these duties. 

         50.      Upon  information  and  belief,  USCIS  has  refused  to  adjudicate  Plaintiff’s  application 

in  accordance  with  applicable  legal  criteria.  Instead,  USCIS  has  applied  different  rules  under  a  policy 

known  as  the  Controlled  Application  Review  and  Resolution  Program  (“CARRP”),  which  has 

resulted in the agency refusing to adjudicate Plaintiff’s application. 

         51.      Since  2008,  USCIS  has  used  CARRP—an  internal  policy  that  has  neither  been 

approved  by  Congress  nor  subjected  to  public  notice  and  comment—to  investigate  and  adjudicate 

applications deemed to present potential “national security concerns.”  

         52.      CARRP  prohibits  USCIS  field  officers  from  approving  any  application  with  a 

potential  “national  security  concern,”  instead  directing  officers  to  deny  the  application  or  delay 

adjudication—often indefinitely—in violation of the INA. 

         53.      CARRP’s  definition  of  “national  security  concern”  is  far  more  expansive  than  the 

security-related ineligibility criteria for immigration applications set forth by Congress in the INA.  

         54.      CARRP  identifies  “national  security  concerns”  based  on deeply-flawed and expansive 

government  watchlists,  and  other  vague  and  imprecise  criteria  that  bear  no  relation  to  the 

security-related statutory ineligibility criteria.  

         55.      The  CARRP  definition  illegally  brands  innocent,  law-abiding  residents,  like Plaintiff, 

who  does  not  pose  a  security  threat,  as  “national  security  concerns”  on  account of innocuous activity 

and associations, innuendo, suppositions and characteristics such as national origin. 
              Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 9 of 10



        56.      Although  the  total  number  of  people  subject  to  CARRP  is  not  known,  USCIS  data 

reveals  that  between  FY2008  and  FY2012,  more  than  19,000  people  from  twenty-one 

Muslim-majority countries or regions were subjected to CARRP. 

        57.      CARRP  unfairly  and  illegally  targets  individuals  from  Muslim-majority  countries  for 

increased and unlawful scrutiny. 

        58.      Due  to  CARRP,  USCIS  has  not  adjudicated  Plaintiff’s  application,  as  the  law 

requires.  

        59.      Although USCIS has thus far prevented Plaintiff and his wife from receiving asylum in 

the  U.S.,  the  Defendants  have  not  notified  Plaintiff  that  they  consider him to be a potential “national 

security  concern,”  provided  the  reasons  why  they  have  classified  him  in  this way, or afforded him any 

opportunity to address and correct any basis for USCIS’s concerns. 

        60.      Plaintiff therefore requests that the Court enjoin USCIS from applying CARRP to his 

immigration  application  and  declare  that  CARRP  violates  the  INA;  the  Due  Process  Clause  of  the 

Fifth Amendment to the U.S. Constitution; and the Administrative Procedure Act (“APA”). 

        WHEREFORE, Plaintiff prays that the Court: 

        a.       Enter  a  judgment  declaring  that  (a)  CARRP  violates  the  INA  and  its  implementing 

regulations;  the  Fifth  Amendment  to  the  United  States  Constitution;  and  the  APA;  and  (b) 

Defendants  violated  the  APA  by  adopting  CARRP  without  promulgating  a  rule  and  following  the 

process for notice and comment by the public; 

        b.       Enjoin  Defendants,  their  subordinates,  agents,  employees,  and  all  others  acting  in 

concert  with  them  from  applying  CARRP  to  the  processing  and  adjudication  of  Plaintiff’s 

immigration benefit applications;  
             Case 1:18-cv-02948 Document 1 Filed 12/14/18 Page 10 of 10



        c.        Order  Defendants  to  rescind  CARRP  because  they  failed  to  follow  the  process  for 

notice and comment by the public; 

        d.        Compel  Defendants  and  those  acting  under  them  to  perform  their  duties  owed  to 

Plaintiff by adjudicating the Application; 

        e.        Grant  attorney’s  fees,  costs  of  court  and  all  further  relief  available  to  Plaintiffs  under 

the Equal Access to Justice Act, 5 U.S.C. § 504 (West 2010); and 

        f.        Grant  such  other  and  further  relief  as  this  Court  deems  proper  under  the 

circumstances. 

         

                                                                              RESPECTFULLY SUBMITTED 
                                                                                this 14th day of December, 2018 


                                                                                       /s/ James O. Hacking, III 
                                                                                             James O. Hacking, III 
                                                                                      Hacking Law Practice, LLC 
                                                                               10900 Manchester Rd., Suite 203 
                                                                                            Kirkwood, MO 63122 
                                                                                                (O) 314.961.8200 
                                                                                                 (F) 314.961.8201 
                                                                               (E) ​jim@hackinglawpractice.com  
                                                                                                                   
                                                                             ATTORNEYS FOR PLAINTIFF 
